Citation Nr: 1706541	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include PTSD and depression (and any other psychiatric disability diagnosed during the pendency of the claim).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to September 1952.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision (denying service connection for PTSD) and a June 2009 rating decision (denying TDIU) by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board seeks to resolve a degree of confusion that has arisen in the processing of the TDIU issue on appeal.  The Veteran perfected an appeal seeking both TDIU and service connection for PTSD in June 2012, requesting a Board hearing for both issues.  The RO issued a full grant on the TDIU issue in a May 2015 rating decision and assigned an effective date of November 24, 2014.  A notification letter was provided to the Veteran and his representative dated May 3, 2015, advising him that if he did not agree with the decision, he must complete and return a VA Form 21-0958, Notice of Disagreement.  Also enclosed was a VA Form 4107 which advised him that he had one year from the date of the May 3, 2015, letter in which to initiate his appeal.  

In July 2015, the RO advised the Veteran that they had received a request to withdraw his notice of disagreement in connection with his TDIU claim in April 2015 but that such notice of disagreement had been cancelled.  

In October 2016, the Veteran's representative requested that the RO certify the TDIU issue to the Board.  [A May 2016 Statement in Lieu of a 646 did not make any reference to the TDIU issue].  At the time of the Board's hearing, the undersigned noted that the issue of entitlement to an earlier effective date for TDIU was not currently on appeal.  It was noted that such a claim would have been initiated by filing a disagreement with the May 2015 rating decision that assigned the November 24, 2014, date for TDIU.  Subsequently, the Veteran's representative submitted another written statement indicating that there was no April 2015 withdrawal in the record and that "[t]he appeal for an earlier effective date for individual unemployability still stands."

The Board is unable to take jurisdiction of a claim for an earlier effective date for TDIU at this time as a close review of the record has not revealed that the Veteran filed a VA Form 21-0958, Notice of Disagreement within a year of the May 3, 2015, letter notifying him of the effective date set for the grant of TDIU.  

In August 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held that where a rating decision that granted an effective date for an increased rating [a TDIU claim is considered an increased rating claim] becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.

That being the case, the Veteran is left with one option in his attempt to obtain an earlier effective date:  a motion alleging that the RO's May 2015 rating decision contained CUE.  To date, however, he has not asserted such a claim.  Based on the procedural history of this case, the Board has no alternative but to decline jurisdiction of this issue.

The Board notes that the Veteran's instant claim specifically requested service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  The Board has recharacterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish entitlement to service connection for a psychiatric disability.  The Veteran's claim has been raised and adjudicated as one seeking entitlement to service connection for PTSD.  Analysis of the issue must consider whether service connection may be warranted for any pertinent psychiatric diagnosis (not limited to PTSD) that has manifested in the Veteran's claimed impairment.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  Additionally, analysis of the issue must consider not only whether the Veteran has had a diagnosis of a pertinent psychiatric disorder at the current time (or at the time of a particular examination), but whether the Veteran has had a diagnosable psychiatric disorder at any time during the pendency of the claim on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the  pendency of that claim").  In this case, the service connection claim on appeal has been pending since the Veteran filed the claim in March 2010.

An August 2010 VA fee-basis psychiatric examination report, prepared in connection with the development of evidence in this appeal, shows that the examiner found no psychiatric diagnosis in the Veteran's case.  The August 2010 VA fee-basis examiner discussed reviewing the claims-file and finding "no psychiatric notes regarding diagnosis or treatment."

A February 2016 VA fee-basis psychiatric examination report also finds no psychiatric or mental health diagnoses in the Veteran's case.  Significantly, however, the February 2016 VA fee-basis examiner explains that the Veteran's reported in-service stressors, including multiple stressor events associated with the Veteran's confirmed combat service in Korea in 1952, are each adequate to support a diagnosis of PTSD.  Thus, the most significant impediment to a grant of the service connection claim on appeal may be the finding of the VA fee-basis examiners that the Veteran has no psychiatric disability for which to award service-connected disability benefits.  The Board has accordingly carefully considered the state of the evidence on this critical point.

The August 2010 and February 2016 VA fee-basis examiners relied to a significant extent upon the Veteran's own description of his psychiatric status, and the Veteran on each occasion largely denied experiencing significant mental health impairment.  However, the evidentiary record raises important questions regarding the reliability and accuracy of the Veteran's reports of his own mental health status to examiners.  During the October 2016 Board hearing, the Veteran's son testified that the Veteran is "a completely different person" when he presents to VA relative to his general behavior and mental health, which the Veteran's son described as more troubled than the VA fee-basis examiners are presented with when they interview the Veteran.  Indeed, the February 2016 VA fee-basis examiner even noted that the "Veteran was a very poor historian," who "had difficulty comprehending queries, following a conversation, staying on topic, and recalling relevant information," and further notes that "Veteran's sons report .... That Veteran has had problems with anger and frequent verbal altercations with 'almost everybody' for years, and has these problems to this day," while "[d]uring today's interview, Veteran was jovial and pleasant, laughing at jokes and seemingly enjoying the process."  Additionally, the February 2016 VA fee-basis examiner noted that the "Veteran reports that he has many friends and he enjoys having friends over for cook outs and watching sports and automobile racing on TV," whereas the "Veteran's sons report that he does not have many friends left as they no longer wish to be around him d/t his irritability."

Considering that the discrepancies between the Veteran's own account of his mental health status / behaviors and those of family-member witnesses may be significant to the outcome of this appeal, the Board has carefully reviewed whether the VA fee-basis medical opinions are informed by all of the available pertinent indications of record to draw a diagnostic conclusion adequately probative for a final decision on appellate review.

In this regard, the Board notes several key indications of record that suggest that the Veteran may have a diagnosed psychiatric pathology.  VA medical records (in a set added to the claims-file in January 2016) contain several medical notations of "PTSD," including: (1) a July 2012 medical assessment from a VA physician of "PTSD," and (2) a February 2013 VA treatment note in which the same VA doctor's "ASSESSMENT" included "PTSD - restart zoloft 25 mg daily."  Additionally, a September 2012 report from a licensed clinical social worker notes that the Veteran's "self-identified concerns involve depression, anxiety, PTSD sxs," with a final assessment of "Axis I: depression nos, r/o mild PTSD sxs."  The Board also notes that prior to the pendency of this claim on appeal, the Veteran was hospitalized for mental health evaluation and treatment in 1953 with a somewhat complex course of evaluations and revised diagnostic impressions documented in the claims-file; psychological assessments included "Psychoneurotic Disorder, Anxiety Reaction" and "Schizophrenic Reaction, Probably Paranoid," although various other indications were also noted in the same set of hospitalization records.  The Board also notes that the Veteran was diagnosed with hysterical neurosis, conversion type in a November 1977 VA examination report.

The February 2016 VA fee-basis examination report makes a passing reference to some of the Veteran's documented mental health history, noting that he was "referred to MH Center in 2013, went once" and that the Veteran has previously "reported sx of PTSD."  However, the February 2016 VA fee-basis examination report focuses upon the Veteran's current presentation, in which the Veteran reported "exaggerated startle response" and "[d]enies any other current mental health issues, use of psychotropic medications (for at least 2 yrs), therapy...."  The February 2016 VA fee-basis examination report concludes that the Veteran currently has no mental health diagnosis or pathology, without adequately addressing the significant indications in the medical evidence of record suggesting that the Veteran may have had a pertinent psychiatric pathology assessed and treated during the pendency of the claim on appeal.  (The Board notes that the prior August 2010 VA fee-basis examination was prepared prior to the existence of many of the pertinent indications of record.)

The February 2016 VA fee-basis examination report (completed on a form titled "Initial Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire) focuses upon a determination of whether a PTSD diagnosis was currently warranted at the time of the examination, whereas the Board must consider whether service connection is warranted for any psychiatric diagnosis shown at any time during the pendency of the claim (as explained above).  The Veteran's medical records show that he has complained of symptoms including depression and anxiety during the pendency of the claim, although such symptom reports were not presented during the February 2016 VA examination; the pertinent prior symptom complaints of depression and anxiety were not adequately addressed by the report's mention that the Veteran previously "reported sx of PTSD."  The Veteran's medical records contain indications that the Veteran has been assessed with an Axis I diagnosis of "depression," and it is not clear (a) whether this was considered by the February 2016 VA fee-basis examiner or (b) whether the February 2016 VA fee-basis examiner concluded that the Veteran did not have a pertinent mental health disability at any time during the pendency of this claim (even if the February 2016 examination findings did not reveal a current pathology).

During the October 2016 Board hearing, the Veteran's representative urged the Board to consider the conflict between (a) the indications that the Veteran has been medically treated during the pendency of this claim for psychiatric problems, including with prescription psychiatric medication, associated with his complaints of psychiatric symptoms versus (b) the February 2016 VA fee-basis examiner's conclusion that the Veteran has no mental health pathology.  The Board agrees that the facts of this case are confusing and unclear, and the February 2016 VA fee-basis examination report does not clearly account for the conflicting indications to allow the Board to make an informed determination.  To afford the Veteran with due consideration of the full scope of this claim on appeal, the Board must determine whether the Veteran has had any pertinent psychiatric pathology (including a pathology other than PTSD) at any time during the pendency of this appeal.  The Veteran's relatively benign report of his symptom history to the February 2016 fee-basis VA examiner was described as unreliable by that examiner, but the February 2016 report does not adequately explain how the author considered other important information to reach the conclusion that the Veteran has no mental health pathology: (i) the Veteran's past reports of symptoms (including depression and anxiety during the pendency of this appeal), (ii) the reports of his behavior from family members, and (iii) the documented medical assessments and treatment of mental health problems.  Although it is clear that the February 2016 VA fee-basis examiner found no diagnosis of PTSD at the time of the February 2016 examination, it is not adequately clear whether the February 2016 opinion contemplates the question of whether the Veteran is shown to have had any pertinent mental health disability at any time during the pendency of the claim on appeal.

The Board finds that a remand for a clarification of the February 2016 VA fee-basis medical opinion is warranted in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for any psychiatric / mental health disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

3.  After the record is determined to be complete (with regard to the psychiatric service connection issue), the AOJ should forward the Veteran's claims file to an appropriate VA psychiatrist or psychologist for a medical opinion to clarify and expand upon the findings presented in the February 2016 VA fee-basis psychiatric examination report.  A new examination of the Veteran should be arranged only if deemed necessary.  The examiner is asked to review the claims file and note the prior indications of record suggesting that the Veteran was believed by VA medical and mental health professionals to have a diagnosis of PTSD and/or depression, and to have been prescribed Zoloft to treat pertinent psychiatric symptoms.  These include (i) a July 2012 medical assessment from a VA physician of "PTSD," (ii) a February 2013 VA treatment note in which the same VA doctor's "ASSESSMENT" included "PTSD - restart zoloft 25 mg daily," and (iii) a September 2012 report from a licensed clinical social worker noting that the Veteran's "self-identified concerns involve depression, anxiety, PTSD sxs," with a final assessment of "Axis I: depression nos, r/o mild PTSD sxs."

The examiner is asked to respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found at any time during the pendency of the March 2010 claim on appeal.

(b) Specifically, has the Veteran had a diagnosis of PTSD during the pendency of this claim (since March 2010) based on a corroborated stressor event in service?  (For the purposes of this analysis, please assume that the Veteran's descriptions of in-service stressor events associated with his combat service are considered confirmed.)

(c) If the examiner concludes that the Veteran has not had PTSD during the pendency of this claim (since March 2010), the examiner should please explain why the Veteran has not met the criteria for such diagnosis at any time during the period.

(d) If the examiner concludes that the Veteran has had a psychiatric disorder other than PTSD during the pendency of this claim (since March 2010), the examiner is asked to please provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any psychiatric disability present during the pendency of this claim is related to his service (including the Veteran's in-service stressor events)?  In answering this question, please specifically discuss as necessary the significance (if any) of the Veteran's documented 1953 psychiatric hospitalization and his November 1977 VA psychiatric examination report (diagnosing hysterical neurosis) to determining the likelihood that any psychiatric disorder shown since March 2010 is etiologically linked to military service.

In answering these questions, the examiner is asked to please discuss as necessary each of the prior pertinent medical opinions (including the August 2010 and February 2016 VA fee-basis psychiatric examination reports), the testimony of the Veteran's family regarding witnessed behavioral difficulties (including as documented in the February 2016 VA fee-basis psychiatric examination report and in the October 2016 Board hearing transcript), and the documented psychiatric diagnoses and mental health complaints of record (including in the July 2012, September 2012, and February 2013 VA treatment reports discussed above).  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the service connection claim on appeal.  If the service connection claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental SOC (SSOC) and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

